Citation Nr: 0902841	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  04-24 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.  

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1966 to July 1969 
with subsequent service in the Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision rendered by the 
St. Paul, Minnesota, Regional Office (RO) of the Department 
of Veterans Affairs (VA)

This case was remanded by the Board in October 2006 for 
further development.  


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not manifest in 
service and an organic disease of the nervous system was not 
manifest within one year of separation.  

2.  A bilateral hearing loss disability is not attributable 
to service.

3.  Tinnitus is attributable to service.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by service and an organic disease of the 
nervous system may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under VCAA by letter dated 
in June 2003.  The letter provided adequate notice with 
respect to the evidence necessary to establish a claim for 
service connection, but it did not provide notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  See Dingess, 
supra.  However, the veteran was subsequently provided notice 
pertaining to these latter two elements in October 2006, 
prior to the issuance of a supplemental statement of the case 
(SSOC).  Although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that she was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, appropriate 
examinations have been conducted and available service 
records have been obtained.  We also note that the VA 
examination was adequate.  The examiners reviewed the 
history, established clinical findings and presented reasons 
for the opinions.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claim.

					Factual Findings 

Service medical records show that the veteran's hearing was 
reported normal at separation in June 1969.  The June 1969 
audiological evaluation disclosed:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
X
0
LEFT
0
0
0
X
0

At that time, the veteran denied ear trouble and hearing 
loss.  



The audiological evaluation of October 1978 showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
X
0
LEFT
5
0
0
X
10

The audiological evaluation of September 1982 showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
0
0
LEFT
15
5
0
0
10

A private examination in April 1985 showed:   




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
5
LEFT
20
15
0
5
30

The veteran's ears were reported normal in October 1978, 
October 1982, October 1985, September 1986 and February 1990.  
The veteran denied ear trouble and hearing loss during these 
examinations.  The veteran was awarded a sharpshooter badge 
for rocket launcher.  

The veteran was afforded a VA compensation and pension 
examination in August 2003.  Complaints of tinnitus and 
hearing loss were noted.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
20
15
5
20
LEFT
30
30
10
20
35

Speech audiometry revealed speech recognition ability of 94 
percent in both ears.  The examiner noted that it is not 
likely that the veteran's hearing loss and tinnitus are 
related to the veteran's military service.  The examiner 
noted that the veteran denied having tinnitus during service 
and reported the onset of tinnitus approximately 3 to 4 years 
prior to the examination.  

In May 2004, E.S. noted that the veteran had mild hearing 
loss on the left ear and that in her opinion it was caused by 
loud noises.  She noted that she could not make a definitive 
statement regarding the exact cause of tinnitus.  However, 
she maintained that a person who has a history of noise 
exposure can have tinnitus and that noise exposure is by far 
the most probable cause of tinnitus.  She further noted that 
very loud sounds, such as gun blasts, can result in tinnitus 
which can be either temporary or permanent.  The audiological 
evaluation revealed that, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
15
25
25
LEFT
40
30
20
25
45

The veteran was afforded another VA compensation and pension 
examination in July 2008.  The examination was conducted by 
audiologist A.M.P.  The veteran complained of ringing in both 
ears.  He thought he was getting hearing loss.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
15
10
30
LEFT
30
30
15
20
45

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  The examiner opined that, by history, 
tinnitus is at least as likely as not (50/50 probability) 
caused by or a result of military noise exposure.  The 
examiner noted that given normal hearing audiogram dated in 
1982, hearing impairment is less likely as not (less than 
50/50 probability) caused by or a result of military noise 
exposure.  

Later that month in July 2008, the veteran was seen by 
physician G.G.  During this examination, the veteran 
complained of intermittent tinnitus.  Subjective hearing loss 
was also noted.  G.G. opined that given the veteran's near 
normal audiogram and normal audiogram in 1982, in agreement 
with the audiologist, the veteran's impairment is less likely 
as not caused by or a result of his military noise exposure.  
He further opined that the veteran's tinnitus is at least as 
likely as not caused by or a result of his military noise 
exposure.  The examiner noted that the veteran had no other 
ear complaints other than tinnitus and subjective hearing 
loss at that time.  

Via various statements the veteran has maintained that he has 
had ringing in his ears since Vietnam and that he thought 
that it was normal to have ringing in his ears.  The veteran 
noted that when he was initially asked about the onset of his 
tinnitus in the VA examination of August 2003, he did not 
know what tinnitus was until it was explained to him.  The 
veteran reported experiencing tinnitus since service.  

					Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2008).  Service connection for an organic disease of 
the nervous system, including sensorineural hearing loss, may 
be granted if manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008).  

The threshold for normal hearing is from 0 to 20 decibels.  
Hensly v. Brown, 5 Vet. App. 155, 157 (1993).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).  

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) 
do not apply, as it has not been claimed that the disability 
was incurred while engaging in combat.  Although the veteran 
reports exposure rocket fire and small arms fire, he has not 
reported that he engaged in actual combat.


					Analysis 

Entitlement to service connection for a bilateral hearing 
loss disability

The veteran seeks service connection for a bilateral hearing 
loss disability.  The veteran argues that exposure to rocket 
fire and small arms fire during service caused his condition.  
After review of the evidence, the Board finds against the 
veteran's claim.  

The Board recognizes that the veteran has established a 
current hearing loss disability in accordance with VA 
regulation.  See 38 C.F.R. § 3.385.  The veteran's July 2008 
VA examination shows that the veteran's auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater.  However, while the 
evidence of record shows that the veteran has a bilateral 
hearing loss disability, there is little persuasive evidence 
of record that establishes a nexus, or link, between the 
disability and the veteran's service.  

The veteran's service medical records did not reveal any 
hearing loss complaints, findings or diagnoses.  As noted, 
the veteran's ears were reported normal at separation in June 
1969.  At that time, the veteran denied ear trouble and 
hearing loss.  The veteran's ears were also reported normal 
in October 1978, October 1982, October 1985, September 1986 
and February 1990.  The veteran denied ear trouble and 
hearing loss during those examinations.  Although E.S. noted 
in May 2004 that the veteran had mild hearing loss on the 
left ear and that in her opinion it was caused by loud 
noises.  The Board notes that ES does not establish any 
medical credentials or credentials recognized by VA.  See 
38 C.F.R. § 4.85.  The Board also notes that E.S. did not 
attribute the veteran's hearing loss directly to service.  
However, the August 2003 VA examiner opined that it is not 
likely that the veteran's hearing loss is related to his 
military service.  Audiologist A.M.P. opined in July 2008 
that that given normal hearing audiogram dated in 1982, 
hearing impairment is less likely as not (less than 50/50 
probability) caused by or a result of military noise 
exposure.  Also in July 2008, physician, G.G. opined that 
given the veteran's near normal audiogram and normal 
audiogram in 1982, in agreement with the audiologist, the 
veteran's impairment is less likely as not caused by or a 
result of his military noise exposure.  The Board finds the 
opinions of the August 2003 and July 2008 VA examiners to be 
more probative regarding the etiology of the veteran's 
current bilateral hearing loss disability.  The Board notes 
that the opinions are based upon review of the veteran's 
service medical records and post service records.  The 
opinions are also consistent with the normal findings at 
separation and the veteran's denial of hearing loss at that 
time.  

To the extent that the veteran asserts that his bilateral 
hearing loss disability is attributable to service, the Board 
notes that the veteran separated from service in 1969.  
However, the records show the earliest mention of any hearing 
loss is in 2003, which is more than 34 years after 
separation.  Although symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology, in a 
merits context the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).  Here, we find that an 
assertion of chronicity and/or continuity is less reliable 
than the normal separation examination, the denial of hearing 
loss at separation and the silence of the record within three 
decades of separation from service.  The Board is not holding 
that corroboration is required.  Rather, we find his 
assertions to be less credible than the normal 
contemporaneous records.  

The veteran's assertions of a bilateral hearing loss 
disability due to in-service noise exposure are not 
persuasive.  We conclude that neither chronicity nor 
continuity of symptomatology is established.  The 
preponderance of the evidence is against the claims for 
service connection.  Because there is no approximate balance 
of positive and negative evidence, the rule affording the 
veteran the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002).  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  See also 38 C.F.R. § 3.102 (2008).  

Entitlement to service connection for tinnitus

The veteran is seeking service connection for tinnitus.  
Having reviewed the evidence pertaining to the veteran's 
claim, the Board concludes that service connection for 
tinnitus is warranted.  

The evidence shows that the veteran reported tinnitus in his 
August 2003 VA examination.  The veteran has also reported 
experiencing a ringing in his ears since service.  

The Board finds that the evidence supports a finding of a 
nexus between the noise the veteran was exposed to in service 
and the current tinnitus.  The veteran's reports about the 
frequency and duration of the noise exposure during service 
are persuasive.  In May 2004, E.S. noted that she could not 
make a definitive statement regarding the exact cause of 
tinnitus.  However, she maintained that a person who has a 
history of noise exposure can have tinnitus and that noise 
exposure is by far the most probable cause of tinnitus.  She 
further noted that very loud sounds, such as gun blasts, can 
result in tinnitus which can be either temporary or 
permanent.  The Board further notes that A.M.P., a VA 
audiologist, opined in July 2008 that, by history, tinnitus 
is at least as likely as not (50/50 probability) caused by or 
a result of military noise exposure.  Also, VA physician, 
G.G., opined that the veteran's tinnitus is at least as 
likely as not caused by or a result of his military noise 
exposure.  

The Board recognizes that the August 2003 VA examiner opined 
that it is not likely that the veteran's tinnitus is related 
to the veteran's military service.  The examiner further 
noted that the veteran denied having tinnitus during service 
and reported the onset of tinnitus approximately 3 to 4 years 
prior to the examination.  However, the Board will afford 
more probative value to the opinions of the July 2008 VA 
examiners.  

The Board finds the July 2008 VA examiners opinions that the 
veteran's tinnitus is at least as likely as not caused by or 
a result of his military noise exposure persuasive.  
Accordingly, service connection for tinnitus is granted.   


ORDER

Service connection for a bilateral hearing loss disability is 
denied.  

Service connection for tinnitus is granted.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


